DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Allowable Subject Matter
Claims 45-90 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 45, the prior art of record fails to teach or suggest a solid state lamp comprised of, in part, an envelope extending along the axis; and a strip inside the envelope, the strip comprising: a substrate; a plurality of spaced-apart light-emitting diode (LED) unpackaged dies disposed on a top surface of the substrate, each of the LED unpackaged dies having a reflector arranged parallel to the top surface and configured to reflect light generated within the corresponding LED unpackaged die..; wherein the top surface faces a first side of the strip and a bottom surface of the substrate opposite the top surface faces a second side of the strip, and the strip outputs first light from the first side having a first spectral power distribution (SPD) and outputs second light from the second side having a second SPD different from the first SPD. Claims 46-90 are allowed due to their dependency upon claim 45. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875